 Case: 2:21-cv-00531-JLG-CMV Doc #: 7 Filed: 03/31/21 Page: 1 of 2 PAGEID #: 39



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Steven Lee Kline,

           Plaintiff,

     v.                                     Case No. 2:21-cv-531

Gary Artrip,

           Defendant.

                                    ORDER
     This is a civil rights action brought pursuant to 42 U.S.C.
§1983 by Steven Lee Kline, a state inmate proceeding without the
assistance of counsel, against Gary Artrip, a medical professional
employed by the Ohio Department of Rehabilitation and Correction.
Plaintiff alleged that he received inadequate medical treatment
from Mr. Artrip.
     On March 16, 2021, the magistrate judge filed a report and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §§1915(e)(2) and 1915A, which requires the
court, in a civil action in which a prisoner seeks redress from a
governmental officer or employee, to dismiss a complaint that fails
to state a claim upon which relief may be granted.                  28 U.S.C.
§1915A(a)-(b)(1).         The    magistrate      judge    recommended      that
plaintiff’s Eighth Amendment claim of inadequate medical care be
dismissed for failure to state a claim for relief.                 Insofar as
plaintiff’s complaint alleged state-law medical malpractice and
negligence claims, the magistrate judge recommended that the court
decline to exercise supplemental jurisdiction over such claims, and
that the state-law claims be dismissed without prejudice.
     The report and recommendation advised plaintiff that the
 Case: 2:21-cv-00531-JLG-CMV Doc #: 7 Filed: 03/31/21 Page: 2 of 2 PAGEID #: 40



failure to object to the report and recommendation would result in
a waiver of the right to de novo review by the district judge and
a waiver of the right to appeal the decision of the district court
adopting the report and recommendation.           Doc. 5, p. 9.      Plaintiff
did not file an objection to the report and recommendation.
Instead, plaintiff filed a motion to withdraw his claims under Fed.
R. Civ. P. 41, indicating that he will no longer be pursuing this
action.   Doc. 6.
     The court agrees with the report and recommendation (Doc. 5),
and it is hereby adopted.         The federal Eighth Amendment medical
indifference claim is dismissed pursuant to §1915(e)(2) for failure
to state a claim.       The court declines to exercise supplemental
jurisdiction over plaintiff’s state-law claims, and those claims
are dismissed without prejudice.           Plaintiff’s motion to withdraw
his claims (Doc. 6) is moot.


Date: March 31, 2021                      s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
